Citation Nr: 0929998	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity. 

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder, diagnosed as gastroesophageal 
reflux disease (GERD), claimed as a nervous stomach. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.

The issues of bilateral hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  Peripheral neuropathy was not manifest during service; 
peripheral neuropathy was not identified until June 1998; 
peripheral neuropathy of the left lower extremity is 
unrelated to service.

3.  A chronic gastrointestinal disorder was not manifest 
during service; GERD was not identified until May 1999; GERD, 
claimed as nervous stomach, is unrelated to service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by service, nor can it be presumed 
to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).

2.  A chronic gastrointestinal disorder, diagnosed as GERD, 
claimed as a nervous stomach, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Presumptive Service Connection - Peripheral Neuropathy

In addition to the regulations cited above, diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002); 
38 C.F.R. § 3.307(a)(6) (2008).  The following diseases are 
associated with herbicide exposure for the purposes of the 
presumption: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 
C.F.R. § 3.309(e) (2008).

The Veteran claims that his peripheral neuropathy is due to 
exposure to herbicides during his tour in Vietnam.  VA 
regulations state that, for the purposes of 38 C.F.R. § 
3.309(e), the term "acute and subacute peripheral neuropathy" 
means "transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  38 C.F.R. 
§ 3.309(e), Note 2.  For the presumption to apply, the 
Veteran's peripheral neuropathy must have become manifest to 
a degree of 10 percent or more within a year after the last 
date a veteran was exposed to an herbicide agent during 
military service.  38 C.F.R. § 3.307(a)(6)(ii) (2008).

Here, the presumption does not apply to the Veteran for two 
reasons.  First, he was not diagnosed with peripheral 
neuropathy until June 1998, approximately 30 years after 
leaving service (and, by implication, Vietnam).  Second, he 
has been treated for peripheral neuropathy for over ten years 
and it has not resolved.  Therefore, the criteria for service 
connection on the basis of presumptive herbicide exposure 
have not been met. 

	Direct Service Connection - Peripheral Neuropathy and GERD
	
	Regarding peripheral neuropathy, the Board notes that service 
treatment records reflect no complaints of, treatment for, or 
a diagnosis related to peripheral neuropathy of the left 
lower extremity or any symptoms reasonably attributed 
thereto.  At the time of discharge, the clinical evaluation 
of the Veteran's neurological system and lower extremities 
were normal.  Therefore, no chronic peripheral neuropathy of 
the left lower extremity was noted in service.

Next, post-service evidence does not reflect symptomatology 
related to peripheral neuropathy for many years after service 
discharge.  Although he testified that he sought treatment 
for peripheral neuropathy in the late 1970's, the first 
treatment of record reflecting peripheral neuropathy 
symptomatology is dated June 1998.  He reported that prior 
medical records were not available.  

	Regarding GERD, service treatment records reflect that the 
Veteran was treated in July 1968 for an upset stomach and 
tender abdomen.  The clinical impression was a right renal 
stone and he was treated with medication.  There was no 
further mention of stomach pain or similar symptomatology in 
the service treatment records.  Additionally, nothing was 
noted on his separation examination regarding abdominal 
pathology.  Therefore, service records do not show chronic 
residuals associated with GERD at the time of discharge.

Further, he testified that he has experienced GERD symptoms 
since he left service but the first post-service treatment of 
record for GERD is dated in May 1999.  Therefore, symptoms 
for both peripheral neuropathy and GERD were not documented 
for more than 3 decades after discharge.

	Regarding both claims, in addition to the absence of 
documented post-service symptoms for many years after 
service, the evidence includes the Veteran's statements and 
sworn testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to peripheral neuropathy (burning sensation in his legs) and 
of GERD (going to the bathroom more often, feeling bloated, 
irritable stomach, chronic diarrhea) after he was discharged 
from service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  

	Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1968) and initial 
treatment records related to peripheral neuropathy and GERD 
in the late 1990's (a 30-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

	Next, the Board finds that the Veteran's reported history of 
continued peripheral neuropathy and GERD since active service 
is inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorders began in service, the 
separation examination was absent of any complaints.  
Moreover, he testified that he did not receive treatment 
related to peripheral neuropathy or GERD for 10 years 
following active service and that those treatment records 
from the 1970's are unavailable.
	
	Moreover, when the Veteran sought to establish medical care 
with the private physicians in the late 1990's, he did not 
report that his peripheral neuropathy symptomatology or GERD 
was related to an in-service event or that the issues were of 
longstanding duration.  His silence, when otherwise reporting 
his past medical history constitutes negative evidence.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the gap between service 
and the current complaints and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's peripheral neuropathy or GERD to active duty, 
despite his contentions to the contrary.    

	In support of his claim, the Veteran submitted private 
treatment records, which indicate current diagnoses of 
peripheral neuropathy of the left lower extremity as well as 
GERD, with documented treatment for both beginning in the 
late 1990's.  None of the treatment records suggest that the 
peripheral neuropathy or GERD originated in service or are 
the result of service.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  While the Board 
reiterates that he is competent to report symptoms as they 
come to him through his senses, peripheral neuropathy and 
GERD are not the types of disorders that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
direct service connection and there is no doubt to be 
otherwise resolved.  See Cartright, 2 Vet. App. at 25.  As 
such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in October 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and associated private treatment records with the file.  
Further, he submitted private treatment records and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge in May 
2009.   

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorders on appeal, the 
absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claims, a remand for a VA 
examination would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is denied. 

Entitlement to service connection for a chronic 
gastrointestinal disorder, diagnosed as GERD, claimed as a 
nervous stomach is denied.


REMAND

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

First, the Board finds that a medical examination and opinion 
should be obtained with respect to the claims for bilateral 
hearing loss and tinnitus.  Of note, his military 
occupational specialty was tank crewman and he engaged in 
combat.  He claims that his exposure to noise in active 
service led to his current hearing loss and tinnitus 
disorders.   

While the Board finds the Veteran's statements are an 
indication that his current disorders may be associated with 
or aggravated by service, there is insufficient competent 
evidence on file for the VA to make a decision on the claim.  
In particular, it appears that his current condition could 
also be related to pre-service hearing loss.  His pre-
induction examination revealed hearing loss as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
-5
10
50
LEFT
10
5
-5
0
45
 
Given the Veteran's military occupational specialty and 
exposure to noise in combat, contrasted by his pre-service 
hearing loss, the Board finds that a VA examination is 
required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
to determine whether his current bilateral hearing loss and 
tinnitus are causally related to active service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment 
records from the VA Medical Center in 
Memphis, Tennessee, for the period from 
June 2008 to the present.  Any negative 
search result should be noted in the 
record.

2.  After receipt of proper release, 
attempt to obtain treatment records from 
Dr. Wright, 5625 Poplar Ave., Memphis, 
Tennessee, 38118, for the period from 
March 2006 to the present.  Any negative 
search result should be noted in the 
record.

3.  Schedule the Veteran for an 
examination to evaluate the relationship 
between his hearing loss and tinnitus 
complaints and active duty service.  The 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (i.e., a probability of 50 percent or 
higher) that his current symptoms are 
causally related to service, or, if 
preexisting hearing loss is shown, 
whether his preexisting hearing loss was 
aggravated by service.  Any opinions 
offered should be accompanied by a clear 
rationale consistent with the evidence of 
record.

The claims file, including the private 
medical records and any other statements 
received, must be reviewed in conjunction 
with the examination and the examiner 
must indicate that such review occurred. 

4.  Upon completion of the above, 
readjudicate the issue on appeal, to 
include any treatment records that have 
not been previously considered. 

If any benefit sought on appeal remains 
denied, the Veteran should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


